Citation Nr: 0324328	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  95-37 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for hepatitis B.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On April 9, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please obtain the veteran's 
hospitalization records for the period of 
September 1 to September 11, 1991 at the 
Seattle VA Hospital.  
2.  Send the claims folder to the Seattle 
VA Medical Center for review by Alvin 
Thompson, M.D., who examined the veteran 
in January 2003.  The examiner must 
annotate the report that the claims file 
was in fact made available for review.  
Ask Dr. Thompson to review the claims 
file and to furnish a supplemental 
opinion.
All findings should be reported in detail 
and he should give a complete rationale 
for all opinions offered.  
The determination as to whether an 
additional examination is necessary is 
left to Dr. Thompson. 

Please address the following questions:

Is there a history of hepatitis B 
infection?  The diagnoses at the January 
2003 examination included "Hepatitis B 
infection not found" and the remarks 
included "Hepatitis B infection has not 
been documented."  

The examiner stated that "It is likely 
that there are no symptoms of hepatitis 
B; rather his symptoms are of psychiatric 
origin."  Please clarify whether this 
means the veteran has symptoms of 
psychiatric origin and/or psychiatric 
symptoms that are related to hepatitis B.  

Describe in detail any current clinical 
findings attributable to the veteran's 
service-connected type-B viral hepatitis 
(currently characterized serologically by 
HBsAG "-"and HbsAb "+".  

Discuss the veteran's current HCV-
antibody seropositivity in terms of (a) 
the question of its in-service or post-
service onset; (b) a description of any 
objective clinical findings resulting 
therefrom; and (c) whether it is a 
clinical entity separate and distinct 
from his service connected type-B viral 
hepatitis.  

The question was previously asked if 
laboratory studies show that the veteran 
currently has, or has a history of, forms 
of hepatitis in addition to hepatitis B, 
the examiner should express an opinion as 
to whether these forms of hepatitis are 
etiologically or causally related to 
service-connected hepatitis B.  

The January 2003 examination report shows 
that the veteran has chronic hepatitis C 
infection.  Please express an opinion as 
to whether the veteran's hepatitis C is 
etiologically or causally related to 
service-connected hepatitis B. 

In the Remarks section of the January 
2003 opinion, please clarify "(C)" as 
it does not specify the type of 
hepatitis. 

If Dr. Thompson is no longer available, 
please forward this request for a 
supplemental opinion (with the deferred 
examination option) to a second doctor 
specializing in hepatology. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





